Citation Nr: 1128647	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-38 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for complete left deltoid atrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The appellant served on active duty for training from July 1983 to April 1984, with additional service in the U.S.M.C. Reserves from May 1984 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO in Chicago, Illinois, which denied service connection for complete left deltoid atrophy.  


FINDINGS OF FACT

1.  The appellant's complete left deltoid atrophy is the result of a March 11, 1989, motor vehicle accident.

2.  The appellant was not serving on active duty, active duty for training or inactive duty for training, nor was he traveling to, or returning from, such duty at the time his disability was incurred.  


CONCLUSION OF LAW

The appellant's complete left deltoid atrophy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a July 2006 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In light of the Board's denial of the service connection claim on appeal, as discussed herein, a remand to accord the agency of original jurisdiction an opportunity to inform the appellant of the criteria for assigning increased ratings and effective dates is not necessary.  See Dingess, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The Board has considered the appellant's representative's argument that the appellant's service treatment records were not obtained for the Reserve service period of May 1984 to May 1989.  The appellant has repeated insisted that his service treatment records would show that he sought treatment after the accident at Glenview Naval Air Station (NAS).  The outcome of this case revolves around the appellant's duty status at the time of the accident.  As will be discussed in greater detail below, the Board finds that the service treatment records would not establish the appellant's participation in ACDUTRA or INACDUTRA.  Even assuming that the appellant did go to Glenview NAS for treatment, mere treatment would not establish the appellant's duty status at the time of the March 11, 1989 accident.  The service personnel records are directly on point and are the primary location that such evidence would be recorded.  The Board finds that remand to search for additional service treatment records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No VA examination was provided.  As will be discussed, the case hinges on the determination of the appellant's duty status as of March 11, 1989.  A medical examination would not resolve any of the factual questions relevant to the outcome of this case.  The Board concludes that a VA examination is not warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has complete left deltoid atrophy as a result of a motor vehicle accident that occurred while he was returning from a period of inactive duty for training.  For the reasons that follow, the Board finds that the appellant was not on any type of duty, nor traveling to or returning from duty at the time the accident occurred.  On that basis, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2010).  The period of time during which a disease or injury must occur or be aggravated includes the time of traveling to and returning from ACDUTRA or INACDUTRA.  

The term ACDUTRA means full-time duty in the Armed Forces performed by members of the Reserve Components or National Guard for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The term INACDUTRA means duty in the Reserve other than full-time duty, special additional duty, or training other than active duty training.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010).  The Board notes that the appellant's DD 214 indicates only ACDUTRA service and his Reserve service consisted entirely of ACDUTRA and INACDUTRA.  The term "veteran" requires either active duty service or ACDUTRA or INACDUTRA service in which the servicemember was disabled.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  As such, the appellant is not a "veteran" for VA compensation purposes.

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The appellant's disability is well established.  The appellant has submitted medical evidence indicating that an axillary nerve running into his left deltoid was severed.  Additionally, the evidence also establishes that the nerve damage and resulting atrophy are the result of a March 11, 1989 motor vehicle accident.  The question in this case relates to whether the injury occurred during service.

The appellant states that he was returning from some sort of duty training at the time the March 11, 1989 accident occurred.  In his May 2006 claim, he stated that he was on his way home while he was still in the Marine Reserves when he was in the car accident.  His left shoulder was dislocated causing severe and complete nerve damage.  He reported later seeking treatment at Glenview Naval Air Station (NAS).  In his Notice of Disagreement, the appellant repeated his contention that he was injured in March 1989, and then was later seen at Glenview NAS.  The appellant indicated that he was in the Marine Reserves at the time of the accident.  An August 2007 statement clarified that he was at Glenview NAS in March 1989 and that the accident occurred while he was on his way home from drill.  

The appellant's service personnel records were obtained during the development of this claim.  His drill record shows that he reported for drill from May to August 1988, but stopped reporting after that.  The appellant had no recorded drill attendance from August 1988 to May 1989, when he was separated from the Reserves.  The record indicates that the appellant was warned in January 1989 about his unauthorized absences.  An April 1989 note indicates that he was separated with a RE-4 code, indicating that he would not be accepted back into the Reserves, for his failure to report for drill.  In essence, the appellant's drill records are directly contrary to his contention that he was returning from drill at the time of the March 11, 1989 motor vehicle accident.  

The appellant's service personnel records outweigh his statements regarding his duty status greatly.  The service personnel records are contemporaneous to the event in question and show that not only was the appellant not at drill, he had a history of failing to report for drill that resulted in his separation from the Reserves.  The appellant now has a financial interest in misremembering his drill dates.  Mere enrollment in the Reserves is not sufficient to establish service for VA purposes.  

Accordingly, and based on this evidentiary posture, the Board finds that the appellant was not in a duty status, whether active duty, ACDUTRA or INACDUTRA, at the time of the March 11, 1989 motor vehicle accident.  Furthermore, he was not traveling to or returning from ACDUTRA or INACDUTRA at the time of the motor vehicle accident.  The evidence relates the disability clearly to this event, and there is no other avenue to relate the disability to an eligible period of service.  Thus, the Board concludes that service connection is not warranted.  See 38 C.F.R. § 3.6.  The preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for complete left deltoid atrophy is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


